Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 8-9, 14-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20120133685) in view of Anh (US 20110141154) and Choi (US 20100074553).

Regarding claim, 1 Cho teach a dimming value filtering device for spatially filtering dimming values for adjusting the brightness of blocks of a backlight (fig. 2), the device comprising: 
a mask generating circuit (fig. 2, item 12,) configured to generate a plurality of masks different from each other ([0032] The spatial filter coefficient selector 15 compares histograms of a previous frame image and a current frame image with each other. If the number of bright pixels in the current frame image histogram decreases, the spatial filter coefficient selector 15 increases the size of spatial filter mask blocks having coefficients greater than 0, as shown in FIG. 5B, so as to increase the number of lit light sources of local dimming blocks (or backlight light-emitting surface blocks). On the contrary, if the number of bright pixels in the current frame image histogram increases, the spatial filter coefficient selector 15 reduces the size of spatial filter mask blocks having coefficients greater than 0, as shown in FIG. 5C, so as to decrease the number of lit light sources of local dimming blocks.); 
a mask application circuit (fig. 2, fig. 2, item 15) configured to select one of the plurality of masks depending on a position of a block (fig. 3A-3B) and to apply a selected mask to the block ([0037]); 
a filtering result calculating circuit configured to calculate a filtered dimming value for the block according to the selected mask; and a transmitting and receiving circuit configured to transmit the filtered dimming value ([0038] The spatial filter 13 multiplies the representative values x1 to x25 for respective blocks, input from the block representative value determination unit 12, by the mask coefficients selected by the spatial filter coefficient selector 15 and provides a dimming value for each block, which is generated from the multiplication, to the temporal filter 16. An output g(x13) of the spatial filter 13 may be represented by Equation (1) and schematized as illustrated in FIG. 6).
Cho is silent on generate a first mask and a second mask;
apply the first mask to first blocks corresponding to a center of the backlight and apply the second mask to second blocks corresponding to a corner or an edge of the backlight;
calculate a filtered dimming value for t each of the first blocks and the second blocks according to the first mask and the second mask;
However, Anh teach generate a first mask and a second mask (fig. 5);
apply the first mask to first blocks corresponding to a center of the backlight (fig. 5, right most diagram center has first mask) and apply the second mask to second blocks corresponding to a corner or an edge of the backlight (fig. 5, right most diagram edge has second mask has first mask);
calculate a filtered dimming value for t each of the first blocks and the second blocks according to the first mask and the second mask (fig. 3, S4 and fig. 5);

Therefore, it would have been obvious to one the ordinary skilled in the art to combine Cho in light of Anh so that it may include generate a first mask and a second mask;
apply the first mask to first blocks corresponding to a center of the backlight and apply the second mask to second blocks corresponding to a corner or an edge of the backlight;
calculate a filtered dimming value for t each of the first blocks and the second blocks according to the first mask and the second mask.

The motivation is to provide a local dimming driving method and device of a Liquid Crystal Display (LCD) device that substantially obviates a halo phenomenon that a light leakage difference is viewed at data with the same gray scale and, more particularly, black data due to a dimming difference between neighboring blocks occurs.

Cho and Anh are silent on a second filter coefficient different from the first filter coefficient.
However, Choi teach a second filter coefficient different from the first filter coefficient (claim 13, he apparatus of local contrast enhancement according to claim 9, wherein said first filter calculates i = - w w w 1 ( i ) P ( n + i ) ; ##EQU00004## said second filter calculates i = - w w w 2 ( i ) D ( n + i ) ; ##EQU00005## said adder calculates Pc ( n ) = i = - w w w 1 ( i ) P ( n + i ) + i = - w w w 2 ( i ) D ( n + i ) ##EQU00006## as said profile signal; where P(n) is the image signal at position n; D(n) is the absolute variation between the values of the neighboring pixels at the position n and n+1 and is expressed as D(n)=|P(n+1)-P(n)|; 2w+1 is the size of said first filter and said second filter; w.sub.1 are the weighting coefficients of said first filter; and w.sub.2 are the weighting coefficients of said second filter).
Therefore, it would have been obvious to one the ordinary skilled in the art to combine Cho in light of Choi so that it may include a second filter coefficient different from the first filter coefficient.
The motivation is to provide methods and apparatuses of contrast enhancement on an image.

Regarding claim, 2 Cho in view of Anh teach wherein each of the plurality of masks plurality of coefficients to calculate the filtered dimming value ([0038] fig. 6) for each of the first blocks and each of the second blocks (Anh: fig. 5, fig. 3)
Regarding claim, 5 Cho in view of Anh teach wherein each of the plurality of masks comprises a plurality of coefficients corresponding to [[the]] a center block (Anh: fig. 5) and [[its]] neighboring blocks adjacent to the center block and the filtering result calculating circuit calculates the filtered dimming value by performing an arithmetic operation with respect to dimming values of the center block and [[its]] the neighboring blocks [[and]] based on the plurality of coefficients ([0038] The spatial filter 13 multiplies the representative values x1 to x25 for respective blocks, input from the block representative value determination unit 12, by the mask coefficients selected by the spatial filter coefficient selector 15 and provides a dimming value for each block, which is generated from the multiplication, to the temporal filter 16. An output g(x13) of the spatial filter 13 may be represented by Equation (1) and schematized as illustrated in FIG. 6 g(x13)=x1h1+x2h2+ . . . +x24h24+x25h25 ).

Claims 3-4 canceled.

Regarding claim, 8 Cho in view of Anh teach wherein the neighboring blocks (fig. 3A-3B, backlight blocks) comprise horizontal blocks horizontally adjacent to the block, vertical blocks vertically adjacent to the center block, and corner blocks diagonally adjacent to the center block (Anh: fig. 5).

Regarding claim, 9 Cho teach wherein the plurality of coefficients comprise a center coefficient corresponding to the center block, horizontal coefficients corresponding to the horizontal blocks, vertical coefficients corresponding to the vertical blocks, and corner coefficients corresponding to the corner blocks (fig. 6).

Regarding claim, 14 Cho teach wherein the mask application circuit designates a region, for which filtering is to be performed, in a video image and applies one of the plurality of masks to a block included in the region (fig. 6, [0038]-[0041]).
Regarding claim, 15 Cho teach wherein the mask application circuit applies different masks to respective blocks included in the region according to positions of the respective blocks included in the region (fig. 3A-3B, [0029] [0030]).

Regarding claim, 16 Cho teach wherein the region is previously determined and stored ([0033]).
Regarding claim, 17 Cho teach an image data processing device (fig. 2) comprising: 
a block acquisition circuit configured to divide a video image into a plurality of regions and to designate each region as blocks ([0026] The block segmentation unit 11 segments an input image into N.times.M (N and M are positive integer greater than n) blocks, which is larger than the number of mask segments of the spatial filter 13. A light-emitting surface of a backlight is segmented into N.times.M blocks corresponding to the segmented blocks of the image.); 
a dimming value calculating circuit configured to calculate a brightness value (claim 3. local dimming method of claim 1, wherein analyzing of the input image comprises: calculating one of a histogram and an average picture level of the input image; and determining a degree of brightness of the input image on the basis of one of the histogram and the average picture level.) of each block and to calculate a dimming value for adjusting the brightness of a backlight corresponding to the block according to the brightness value ([0039] The temporal filter 16 disperses the dimming value for each block, received from the spatial filter 13, for a plurality of frame periods to prevent flicker. The temporal filter 16 may temporally disperse the dimming value for each block using an infinite impulse response (IIR) filter or a finite impulse response (FIR) filter. For example, the temporal filter 16 may use the filter described in Korean Patent Application No. 10-2008-0007282 (23th of Jan. 2008) applied by the Applicant and may be implemented by any known temporal filter also see [0040]); 
a dimming value filtering device (fig. 2, [0025]) configured to receive the dimming value, to generate a plurality of masks, to select one of the plurality of masks according to a position of the block in the video image (fig. 6, [0038]-[0040]), 
and to apply a selected mask to the block to calculate a filtered dimming value ([0031]-[0032]); and a dimming output circuit configured to output a dimming control signal ([0011] a backlight unit including a backlight emitting surface segmented into N.times.M (N and M are positive values greater than n) blocks and irradiating light to the liquid crystal display panel; a backlight driver controlling light sources of the backlight unit for the respective segmented blocks of the backlight emitting surface; and a local dimming circuit independently controlling a luminance of each block of the backlight emitting surfaces on the basis of an analysis result of an input image), for driving the backlight according to the dimming value, to a backlight driving device (Referring to FIG. 7, the liquid crystal display includes a liquid crystal display panel 200, a source driver 210 for driving data lines 201 of the liquid crystal display panel 200, a gate driver 220 for driving gate lines 202 of the liquid crystal display panel 200, a timing controller 230 for controlling the source driver 210 and the gate driver 220, a backlight unit 300 for irradiating light to the liquid crystal display panel 200, a light source driver 310 for driving light sources of the backlight unit 300, and a local dimming circuit 100 for controlling local dimming).
Cho is silent on generate a first mask and a second mask;
apply the first mask to first blocks corresponding to a center of the backlight and apply the second mask to second blocks corresponding to a corner or an edge of the backlight;
However, Anh teach generate a first mask and a second mask (fig. 5);
apply the first mask to first blocks corresponding to a center of the backlight (fig. 5, right most diagram center has first mask) and apply the second mask to second blocks corresponding to a corner or an edge of the backlight (fig. 5, right most diagram edge has second mask has first mask);
Therefore, it would have been obvious to one the ordinary skilled in the art to combine Cho in light of Anh so that it may include generate a first mask and a second mask;
apply the first mask to first blocks corresponding to a center of the backlight and apply the second mask to second blocks corresponding to a corner or an edge of the backlight;

The motivation is to provide a local dimming driving method and device of a Liquid Crystal Display (LCD) device that substantially obviates a halo phenomenon that a light leakage difference is viewed at data with the same gray scale and, more particularly, black data due to a dimming difference between neighboring blocks occurs.

Cho and Anh are silent on a second filter coefficient different from the first filter coefficient.
However, Choi teach a second filter coefficient different from the first filter coefficient (claim 13, he apparatus of local contrast enhancement according to claim 9, wherein said first filter calculates i = - w w w 1 ( i ) P ( n + i ) ; ##EQU00004## said second filter calculates i = - w w w 2 ( i ) D ( n + i ) ; ##EQU00005## said adder calculates Pc ( n ) = i = - w w w 1 ( i ) P ( n + i ) + i = - w w w 2 ( i ) D ( n + i ) ##EQU00006## as said profile signal; where P(n) is the image signal at position n; D(n) is the absolute variation between the values of the neighboring pixels at the position n and n+1 and is expressed as D(n)=|P(n+1)-P(n)|; 2w+1 is the size of said first filter and said second filter; w.sub.1 are the weighting coefficients of said first filter; and w.sub.2 are the weighting coefficients of said second filter).
Therefore, it would have been obvious to one the ordinary skilled in the art to combine Cho in light of Choi so that it may include a second filter coefficient different from the first filter coefficient.
The motivation is to provide methods and apparatuses of contrast enhancement on an image.
Regarding claim 20 Cho in view of Anh teaches wherein each of plurality of the mask comprises a plurality of coefficients in the form of a matrix, the plurality of coefficients being used for arithmetic operations with respect to the dimming values of a center block (Anh: fig. 5, fig. 3) and its neighboring blocks adjacent to the center block ([0038] and fig. 6).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20120133685) in view of Anh (US 20110141154) Choi (US 20100074553) and further Kim (US 20110148941).
Regarding claim 18 Cho is silent on wherein the dimming value filtering device designates a region of interest and filters a dimming value of a block positioned outside the region of 35interest such that differences between the dinning value of the block positioned outside the region of interest and dimming values of adjacent neighboring blocks decrease.
However Kim teach wherein the dimming value filtering device designates a region of interest and filters a dimming value of a block positioned outside the region of 35interest such that differences between the dinning value of the block positioned outside the region of interest and dimming values of adjacent neighboring blocks decrease ([0020]  In operation, the local dimming driver …  filtering using a spatial filter with specific weighting values, that is, specific filter coefficients for the block and its adjacent blocks over, under, on the left of, and on the right of the block, the spatial filtering may narrow the differences in value (i.e. luminance) among the blocks).
Therefore, it would have been obvious to one the ordinary skilled in the art to combine Cho in light of Kim so that it may include wherein the dimming value filtering device designates a region of interest and filters a dimming value of a block positioned outside the region of 35interest such that differences between the dinning value of the block positioned outside the region of interest and dimming values of adjacent neighboring blocks decrease.
The motivation is to provide a driving method for local dimming of an LCD device includes determining a dimming value of each of a plurality of local dimming blocks into which a backlight unit is divided to be driven on a block basis by analyzing input image data on a block basis to improve the image quality.

Allowable Subject Matter
Claims 6, 7, 10-13, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1have been considered but are moot because the new ground of rejection does not rely on any the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625